[Cite as State ex rel. Fine v. Kalo, 2020-Ohio-3310.]


STATE OF OHIO                      )                    IN THE COURT OF APPEALS
                                   )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO EX REL. ALBERT C.
FINE
                                                        C.A. No. 20CA011633
        Relator

        v.
                                                        ORIGINAL ACTION IN
TED KALO, LORAIN MUNICIPAL                              MANDAMUS
COURT

        Respondent


Dated: June 15, 2020



        PER CURIAM.

        {¶1}      Relator Albert C. Fine has filed a petition asking this Court for a writ of mandamus

ordering Respondent, Ted Kalo, Clerk of the Lorain Municipal Court, to provide him with

documents he requested, but did not receive, in a public records request. Because Mr. Fine’s

petition does not comply with the mandatory requirements of R.C. 2969.25, this Court must

dismiss this action.

        {¶2}      R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. Mr. Kalo, clerk of the Lorain Municipal Court,

is a government employee and Mr. Fine, incarcerated in the Northeast Ohio Correctional Center,

is an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if the inmate fails to comply

with the mandatory requirements of R.C. 2969.25 in the commencement of the action. State ex

rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements

of R.C. 2969.25 are mandatory, and failure to comply with them subjects an inmate’s action to
                                                                                 C.A. No. 20CA011633
                                                                                            Page 2 of 3

dismissal.”). Mr. Fine failed to comply with the requirements regarding his motion to waive

prepayment of the cost deposit.

       {¶3}      An inmate seeking waiver of filing fees, as Mr. Fine did here, must file an affidavit

of indigency. The affidavit must include, among other things, “[a] statement that sets forth the

balance in the inmate account of the inmate for each of the preceding six months, as certified by

the institutional cashier[.]” R.C. 2969.25(C)(1). The statute requires specific information be

provided: an affidavit that “does not include a statement setting forth the balance in [an] inmate

account for each of the preceding six months” fails to comply with R.C. 2969.25(C)(1). State ex

rel. Roden v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2020-Ohio-408, ¶ 6 (emphasis

sic.). Mr. Fine’s affidavit of indigency only states that he does not have anything of value to pay

the cost associated with this action; it does not meet any of the requirements of the statute. “‘R.C.

2969.25(C) does not permit substantial compliance[,]’” it requires strict adherence by the filing

inmate. Id. at ¶ 8, citing State ex rel. v. Neil v. French, 153 Ohio St. 3d 271, 2018-Ohio-2692, ¶

7. Therefore, Mr. Fine’s affidavit does not comply with the mandatory requirements of R.C.

2969.25(C)(1).

       {¶4}      Because Mr. Fine did not comply with the mandatory requirements of R.C.

2969.25, this case is dismissed. Costs are taxed to Mr. Fine. The clerk of courts is hereby

directed to serve upon all parties not in default notice of this judgment and its date of entry upon

the journal. See Civ.R. 58.




                                                        LYNNE S. CALLAHAN
                                                        FOR THE COURT
                                                                   C.A. No. 20CA011633
                                                                              Page 3 of 3



SCHAFER, J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

ALBERT C. FINE, Pro se, Relator.

PATRICK D. RILEY, Law Director, and Joseph T. LaVeck, Assistant Law Director & Police
Legal Advisor, for Respondent.